Citation Nr: 0938480	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  04-38 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a left 
knee disorder.

2.  Entitlement to an increased evaluation in excess of 20 
percent for diabetes mellitus, type II.

3.  Entitlement to an increased evaluation in excess of 50 
percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability evaluation due to 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs

WITNESSES AT HEARING ON APPEAL

The Veteran and J.V.


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military duty from January 1968 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in June 2004 
and July 2005 issued by the Department of Veterans Affairs 
(VA) Regional Offices (RO) in Columbia, South Carolina and 
Montgomery, Alabama.  Jurisdiction over all issues in this 
case is currently with the Montgomery, Alabama RO.  In June 
2004 the RO denied entitlement to service connection for 
residuals of a left knee disorder on grounds that new and 
material evidence to reopen the claim had not been submitted.  
Despite the adjudicatory actions by the RO the requirement of 
submitting new and material evidence to reopen a claim is a 
material legal issue the Board is required to address on 
appeal.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996).  As such, the issue is captioned as above.  In July 
2005 the RO continued a 50 percent disability evaluation for 
PTSD and a 10 percent evaluation for diabetes mellitus, type 
II and denied entitlement to a TDIU.  By rating decision 
dated in July 2008 the RO awarded an increased evaluation to 
20 percent for diabetes mellitus, type II, with erectile 
dysfunction.

In a March 2009 rating decision the RO denied entitlement to 
service connection for status post nephrectomy, right with 
renal failure, hypertension and peripheral neuropathy of the 
right lower extremity as secondary to diabetes mellitus.  In 
a May 2009 rating decision, the RO determined that a December 
18, 2003 rating decision that denied service connection for 
status post nephrectomy, right renal failure was not a clear 
and unmistakable error.  Notice of disagreement has not been 
filed as to any of these matters and they are not before the 
Board for appellate consideration at this time.

In January 2005 the Veteran testified at a local hearing 
before a Decision Review Officer.  In August 2009 the Veteran 
testified during a video conference hearing before the 
undersigned.  Copies of the hearing transcripts are 
associated with the claims folder and have been reviewed.

The issues of whether new and material evidence has been 
received to reopen a claim for service connection for 
residuals of a left knee disorder, entitlement to an 
increased evaluation in excess of 50 percent for PTSD and 
entitlement to a TDIU are addressed in the REMAND portion of 
the decision and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's diabetes mellitus does not require insulin. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 
4.119, Diagnostic Code 7913 (2009). 









REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2009).

With regard to the claim for increased evaluation for 
diabetes mellitus, type II, in correspondence dated in 
November 2006, the RO satisfied its duty to notify the 
Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) 
and 38 C.F.R. § 3.159(b) (2009).  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the Veteran's claim on 
appeal have been fully developed and readjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA's duty to assist the Veteran includes assisting in the 
procurement of service medical and pertinent treatment 
records and providing an examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case VA has 
obtained VA treatment records.  The Veteran has been accorded 
a recent VA examination in September 2008 and he proffered 
testimony with respect to his disability at a video 
conference hearing in August 2009.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio supra.

II.  Increased Evaluation for Diabetes Mellitus

The Veteran seeks a higher disability evaluation for his 
service-connected diabetes mellitus.  Disability evaluations 
are determined by the application of VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  When rating the Veteran's service-connected 
disability, the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. §§ 4.1 and 4.2 
(2009).  Consideration will be given to the possibility of 
separate ratings for separate periods of time based on the 
facts found for the entire period on appeal.  Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code (DC), the higher evaluation is assigned if 
the disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3. 

Diabetes mellitus is evaluated under 38 C.F.R. § 4119, DC 
7913.  A 20 percent evaluation is assigned for diabetes 
mellitus requiring insulin and a restricted diet or an oral 
hypoglycemic agent and a restricted diet.  40 percent is 
assigned for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities.  A 60 percent evaluation 
is assigned when diabetes mellitus requires insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year, or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent 
evaluation requires more  than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or  hypoglycemic 
reactions requiring at least 3 hospitalizations per year or 
weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately  evaluated.  38 C.F.R.  § 
4.119, DC 7913 (2009).

The Board notes that compensable complications of diabetes 
are to be evaluated separately unless they are part of the 
criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under diagnostic code 7913.  See Note (1).  
The RO has considered the Veteran's erectile dysfunction a 
noncompensable complication of the diabetic process.

Service connection has been established for diabetes 
mellitus, type II effective September 5, 2002.  Initially the 
RO assigned a 10 percent disability evaluation under 38 
C.F.R. § 4.119, DC 7913.  In January 2008 the RO granted 
service connection for erectile dysfunction.  As erectile 
dysfunction did not warrant a separate compensable 
evaluation, it was included with diabetes mellitus, type II; 
the 10 percent evaluation was continued under DC 7913 for 
diabetes mellitus, type II with erectile dysfunction.  By 
rating decision dated July 2008 the RO granted an 
increased evaluation to 20 percent for diabetes mellitus, 
type II with erectile dysfunction effective September 20, 
2006, the date the medical evidence shows the Veteran was 
prescribed an oral hypoglycemic agent for his diabetes 
mellitus, however, this was not a full grant of the benefit 
sought on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).  

In a May 2005 VA general medical examination report the 
Veteran was diagnosed with diabetes.  However, there were no 
objective findings reported concerning his diabetes mellitus.  
It is noteworthy that the examiner discussed unemployability 
as it related to the Veteran and did not attribute it to his 
diabetes mellitus.  The examiner opined that the Veteran is 
unemployable and that it would not be advisable for him to 
work as a result of his numerous medical conditions most 
significantly his chronic renal disease, chronic pancreatitis 
with chronic pain and recurrent episode of superimposed acute 
pancreatitis as well as his Addison's disease.  

In a November 2006 written medical statement from the 
Veteran's private nephrologist, who noted that he also helps 
to care for the Veteran in regards to his type II diabetes 
mellitus, it was noted that the Veteran's diabetes had 
increased in severity over the past several months, which was 
evidenced by the fact that the Veteran's hemoglobin A1C had 
remained less than 7.0 without any therapy.  The doctor noted 
further that the Veteran's diabetes had worsened to the point 
that he takes Glyburide to treat his diabetes.

In January 2007 the Veteran had a VA examination.  The 
examination report revealed that the Veteran's diabetes was 
treated with insulin until 2000 when dialysis was started for 
renal failure and his "sugars" improved.  It was noted that 
in May [2006] the Veteran began having problems with diabetes 
mellitus control again and started oral medication for 
improved control.  During the examination the Veteran 
reported that there was no history of hospitalization or 
surgery associated with his diabetes.  It was noted that the 
Veteran was instructed to follow a restricted or special 
diet.  He also reported that there were no episodes of 
hypoglycemic reactions or ketoacidosis.  It was further noted 
that there were no other symptoms of diabetic complications.  
Physical examination revealed no diabetic skin or extremities 
abnormalities.  Neurologic examination revealed normal 
coordination, orientation, memory, and speech.  Romberg's 
sign was negative.  There was no motor or sensory loss 
bilaterally.  Cranial nerve functions and Babinski sign were 
normal.  An eye examination revealed that diabetes had not 
affected his eye; a diagnosis of diabetes without background 
diabetic retinopathy was rendered.  There were no 
cardiovascular or neurovascular symptoms related to diabetes 
mellitus noted.  Laboratory evaluation revealed the following 
finding: "Diabetic in Good control: 6.5 to 8.0 per American 
Diabetic Association."  It was indicated in the examination 
report that the Veteran was unemployed due to residuals of 
renal transplant.

At his video conference hearing the Veteran testified that he 
does not currently take insulin; he takes oral medication.  
He stated that he took insulin for six years and was taken 
off when his diabetes improved after he started dialysis.  He 
stated further that he is still on a restricted diet and his 
activities are also restricted.  Tr., p. 11.

Based on the evidence of record, the Veteran's claim for an 
evaluation greater than 20 percent for diabetes mellitus must 
be denied because there is no medical evidence that shows 
that the Veteran's diabetes mellitus requires insulin.  As 
noted above, in order to warrant the next higher evaluation 
of 40 percent the Veteran's diabetes mellitus must require 
insulin, a restricted diet and regulation of activities.  
These criteria are conjunctive not disjunctive, i.e., there 
must be insulin dependence and restricted diet and regulation 
of activities.  According to the medical evidence and the 
Veteran's testimony, he currently takes oral medication for 
his diabetes mellitus.  The medical records show and the 
Veteran testified that he had taken insulin for some years in 
the past, but stopped when his diabetes mellitus improved 
upon starting dialysis.  The record confirms that he 
currently does not require insulin to control his diabetes 
mellitus.  Thus, a higher evaluation of 40 percent is not 
warranted.

Finally, the Board finds that there is no showing that the 
Veteran's diabetes reflects so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extraschedular basis pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  As noted, the evidence reflects 
that the Veteran is unemployed due primarily to conditions 
other than diabetes mellitus, and his diabetes mellitus has 
not objectively been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating).  Moreover, the Veteran has not been frequently 
hospitalized for his diabetes, and his diabetes has not been 
shown to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
any of the factors outlined above, the Board finds that the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).   However, the evidence reflects that his symptoms 
have remained constant throughout the course of the period on 
appeal and, as such, staged ratings are not warranted.

For the foregoing reasons, the Board finds that the claim for 
an evaluation in excess of 20 percent for diabetes mellitus 
must be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against assignment of any 
higher rating, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

An evaluation in excess of 20 percent for diabetes mellitus, 
type II is denied.


REMAND

During the pendency of this case, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in Kent 
v. Nicholson, 20 Vet. App. 1 (2006) regarding new and 
material evidence claims.  In Kent the Court held, in part, 
that VA's duty to notify a claimant seeking to reopen a claim 
included advising the claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  It further 
held that VA must, in the context of a claim to reopen, look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Review of the record shows that a March 2004 letter addressed 
the Veteran's claim for service connection for a left knee 
disorder but did not address requirements set forth in Kent.  
By way of background, in a March 1976, the RO determined that 
the denial of service connection for left knee disability was 
continued because the evidence did not reflect pertinent 
disability in service and there was no medical evidence 
linking post service findings of left knee disability to 
service.  On remand, a notice complying with Kent should be 
sent to the Veteran.

The Veteran testified during his August 2009 video conference 
hearing that the symptomatology associated with his PTSD has 
worsened.  J.V., a clinical social worker and 
psychotherapist, who serves as director of the PTSD program 
where the Veteran receives treatment for PTSD, testified in 
the Veteran's behalf during the August 2009 video conference.  
J.V. stated that the Veteran's condition has worsened in the 
past two years, which is manifested by an increase in his 
medication and his group therapy sessions.  He also stated 
that the Veteran is only sleeping three hours and his 
depression has increased. Tr., pp. 3, 4.  In light of the 
evidence of an increase in the severity of the Veteran's 
disability, VA is obliged to afford the Veteran a 
contemporaneous examination.  See VAOPGCPREC 11-95 (1995).  

The Veteran has filed a claim for a TDIU.  Service connection 
is currently in effect for PTSD (50 percent) and diabetes 
mellitus, type II, with erectile dysfunction (20 percent).  
The record reflects that the Veteran is a college graduate 
and worked as a program director for a senior citizens' 
group.  Currently he volunteers as an assistant pastor.  He 
last had gainful employment in April 2005.  J.V. testified 
that the Veteran has become unemployable due to a combination 
of all his illnesses and the major symptoms of his PTSD.  
Tr., p. 4.  As noted above, the issue of an increased 
evaluation for PTSD is remanded.  Moreover, the Veteran's 
claim for service connection for residuals of a left knee 
disorder has been reopened and remand.  The Board finds these 
issues to be inextricably intertwined with any question as to 
the Veteran's entitlement to TDIU.  See Harris v. Derwinski, 
1 Vet. App. 180 (1991).  Therefore, the Board cannot fairly 
proceed in adjudicating TDIU until any outstanding matter 
with regard to the Veteran's claims for an increased 
evaluation and service connection has been resolved.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) that (1) notifies the veteran 
of the evidence and information necessary 
to reopen the claim; (2) notifies the 
veteran of the reasons for the March 1976 
denial (it was determined that there was 
no showing of left knee disability in 
service or linkage between current left 
knee disability and active duty); and (3) 
notifies the veteran of what specific 
evidence would be required to 
substantiate the element or elements 
needed to grant the veteran's service 
connection claim (i.e., evidence 
establishing that current left knee 
disability is related to or had its onset 
during his period of active duty).  This 
notice is outlined by the Court in Kent, 
supra.  The notification letter should 
also advise the veteran of the evidence 
and information that is necessary to 
establish entitlement to his underlying 
service connection claim.  

2.  Schedule the Veteran for a VA 
psychiatric examination in order to 
ascertain the current level of severity 
of his service-connected PTSD.  The 
claims folder, to include a copy of this 
remand, should be reviewed prior to the 
examination, and a notation to the effect 
that this record review took place should 
be included in the report.  

The examiner is requested to determine 
all current manifestations associated 
with the Veteran's service-connected PTSD 
and to comment on their severity; and 
specifically address the degree of social 
and occupational impairment caused by the 
Veteran's PTSD.  The examiner should also 
address the testimony of J.V., director 
of a VA Medical Center PTSD program 
regarding the increase in severity of the 
Veteran's PTSD symptoms.  A current 
Global Assessment of Functioning (GAF) 
scale score should be provided.  

The examiner should review the 
requirements of 38 C.F.R. § 4.130 
(Diagnostic Code 9411) for evaluations 50 
percent and greater to accurately assess 
whether the Veteran's service connected 
PTSD symptoms have worsened.  A complete 
rationale for any opinion expressed and 
conclusion reached should be provided.

Thereafter, the examiner should also 
opine as to whether, without regard to 
the Veteran's age or the impact of any 
nonservice-connected disabilities, the 
service- connected PTSD and/or diabetes 
mellitus, by themselves, render him 
unable to secure or follow a 
substantially gainful occupation.  

3.  After ensuring that the requested 
action is completed, the RO or AMC should 
re-adjudicate the issues of service 
connection for residuals of a left knee 
disorder, entitlement to an evaluation in 
excess of 50 percent for PTSD and 
entitlement to a TDIU.  If the benefits 
sought are not fully granted, the RO or 
AMC must furnish a supplemental statement 
of the case, before the claims folder is 
returned to the Board, if otherwise in 
order.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


